COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER


Appellate case name:      In re Kenny Bates d/b/a Bates Backhoe Service

Appellate case number:    01-13-00037-CV

Trial court case number: 11-CV-0328

Trial court:              212th District Court, Galveston County, Texas

        Real Party in Interest, Jacob Walker, moved to extend the time to file his response to the
petition for writ of mandamus filed by relator, Kenny Bates d/b/a Bates Backhoe Service, and to
stay proceedings in the trial court pending this Court’s ruling on the mandamus petition. We
grant the motion.

        It is ordered that real party in interest’s response 1S due Monday, March 4, 2013

       The Court stays, until further order of this Court, the underlying proceedings in Jacob
Walker v. Kenny Bates d/b/a Bates Backhoe Service, No. 11-CV-0328 (212th Dist. Ct.,
Galveston Cnty., Tex.). See TEX. R. APP. P 52.10(b).


        It is so ORDERED.

Judge’s signature /s/Evenlyn V. Keyes
                 [] Acting individually      [] Acting for the Court


Date: February 4, 2013